

	

		II

		109th CONGRESS

		1st Session

		S. 1114

		IN THE SENATE OF THE UNITED STATES

		

			May 24, 2005

			Mr. McCain (for himself

			 and Mr. Stevens) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To establish minimum drug testing standards for major

		  professional sports leagues.

	

	

		1.Short titleThis Act may be cited as the

			 Clean Sports Act of

			 2005.

		2.Findings and

			 purpose

			(a)FindingsCongress

			 finds the following:

				(1)The use of

			 anabolic steroids and other performance-enhancing substances by minors is a

			 public health problem of national significance.

				(2)Experts estimate

			 that over 500,000 teenagers have used performance-enhancing substances, which

			 medical experts warn can cause a litany of health problems for individuals who

			 take them, in particular children and teenagers.

				(3)The adverse

			 health effects caused by steroids and other performance-enhancing substances

			 include stunted growth, scarring acne, hair loss, dramatic mood swings,

			 hormonal and metabolic imbalances, liver damage, a higher risk of heart disease

			 and stroke later in life, as well as an increased propensity to demonstrate

			 aggressive behavior, commit suicide, and commit crimes.

				(4)Professional

			 athletes are role models for young athletes and influence the behavior of

			 children and teenagers.

				(5)Congressional

			 testimony by parents of minors who used performance enhancing drugs, as well as

			 medical and health experts, indicates that the actual or alleged use of

			 performance-enhancing substances by professional athletes results in the

			 increased use of these substances by children and teenagers.

				(6)Surveys and

			 studies suggest a connection between the actual or alleged use of

			 performance-enhancing substances by college and professional athletes and the

			 increased use of these substances by children and teenagers.

				(7)The real or

			 perceived tolerance of the use of performance-enhancing substances by

			 professional athletes has resulted in both increased pressure on children and

			 teenagers to use performance-enhancing drugs in order to advance their athletic

			 careers and to professional sports loss of integrity.

				(8)The adoption by

			 professional sports leagues of strong policies to eliminate the use of

			 performance-enhancing substances would result in the reduced use of these

			 substances by children and teenagers.

				(9)Minimum drug

			 testing standards for professional sports established by Federal law would

			 ensure the adoption of strong policies to eliminate the use of

			 performance-enhancing substances in professional sports.

				(10)Minimum drug

			 testing standards for professional sports established by Federal law would help

			 return integrity to professional sports.

				(11)Congress has for

			 several years expressed a strong interest in the problem of the role of

			 performance-enhancing drugs in professional sports and other levels of

			 sports.

				(12)Congress has for

			 several years regulated the use of anabolic steroids and other

			 performance-enhancing substances.

				(13)Recent Federal

			 laws regulating the use of anabolic steroids and other performance-enhancing

			 substances were enacted in large part to reduce the prevalence of these

			 substances in sports.

				(14)Congress has for

			 several years regulated both professional and amateur sports.

				(b)PurposeThe purpose of this Act is to protect the

			 integrity of professional sports and the health and safety of athletes

			 generally by establishing minimum standards for the testing of steroids and

			 other performance-enhancing substances by professional sports leagues.

			3.DefinitionsIn this Act:

			(1)Anti-doping

			 codeThe term anti-doping code means the doping

			 control standards established in the United States Anti-Doping Agency Protocol

			 for Olympic Movement Testing (excluding substances or methods prohibited in a

			 particular sport, as defined in such protocol).

			(2)CommissionThe

			 term Commission means the Federal Trade Commission.

			(3)DirectorThe

			 term Director means the Director of the Office of National Drug

			 Control Policy.

			(4)Major

			 professional leagueThe term

			 major professional league means Major League Baseball, the

			 National Basketball Association, the National Football League, and the National

			 Hockey League or any successor organization to those leagues.

			(5)Off-seasonThe term off-season means the

			 period of time in each calendar year outside of the season of play for each

			 major professional league.

			(6)Professional

			 athleteThe term professional athlete means an

			 individual who competes in a major professional league.

			(7)Professional

			 gameThe term

			 professional game means any game held in the United States between

			 any professional teams of a major professional league.

			(8)Prohibited

			 method or substance

				(A)Prohibited

			 methodThe term prohibited method means a method

			 listed and described in the Anti-Doping Code.

				(B)Prohibited

			 substanceThe term prohibited substance means a

			 substance listed and described in the Anti-Doping Code.

				(C)Period of

			 prohibitionA substance prohibited in-competition by the

			 Anti-Doping Code shall be a prohibited substance only during the season of

			 play. Only a substance or method prohibited out-of-competition by the

			 Anti-Doping Code shall be a prohibited substance or method during the

			 off-season.

				(9)Season of

			 play

				(A)In

			 generalThe term season of play for each major

			 professional league means the period of time in each calendar year beginning

			 with the date on which professional athletes of that major professional league

			 are collectively obligated to report to their teams in preparation for play and

			 ending with the last game of the major professional league's regular

			 season.

				(B)Post-seasonThe

			 season of play shall include post-season play for an athlete who is a member of

			 a team that remains active in post-season play.

				4.

			 Minimum uniform testing standards

			(a)Conduct

			 prohibitedIt shall be unlawful for a major professional league

			 to arrange, promote, organize, or produce a professional game without meeting

			 the requirements in subsection (b).

			(b)Minimum testing

			 requirementsEach major

			 professional league shall implement policies and procedures for the testing of

			 the use of prohibited substances by professional athletes who compete in each

			 respective major professional league which shall be independently administered

			 and shall be consistent with and as stringent as the doping control standard

			 established by the United States Anti-Doping Agency, and which shall, at

			 minimum, include the following:

				(1)Timing and

			 frequency of testing

					(A)In

			 generalEach professional athlete shall be tested a minimum of 5

			 times each calendar year that such athlete is competing in games organized by

			 the major professional league.

					(B)TimingEach

			 athlete shall be tested—

						(i)at least 3 times,

			 each with no advance notice, during each season of play; and

						(ii)at least 2 times,

			 each with no advance notice, during the off-season.

						(2)Test

			 distribution planningEach major professional league shall

			 certify to the Director on or prior to December 31 of each year that it has

			 consulted with the United States Anti-Doping Agency in the development of its

			 test distribution plan for both season of play and off-season testing.

				(3)Method of

			 testingEach major professional league shall certify to the

			 Director on or prior to December 31 of each year that it has consulted with the

			 United States Anti-Doping Agency in the development of its drug testing

			 protocols for both season of play and off-season testing.

				(4)Applicable

			 substancesEach professional athlete shall be tested for all

			 prohibited substances at the time of each test. A major professional league may

			 make exceptions for any prohibited substances that have been properly

			 prescribed by a doctor of medicine licensed in the United States for legitimate

			 and documented therapeutic purposes.

				(5)Analysis of

			 sampleEach sample provided

			 shall be analyzed by a laboratory approved by the United States Anti-Doping

			 Agency.

				(6)Positive

			 tests

					(A)In

			 generalA positive test shall consist of the presence in the

			 sample of any prohibited substance or its metabolites or markers, or evidence

			 of the use of a prohibited method, unless that substance was prescribed to the

			 athlete in accordance with paragraph (4).

					(B)RefusalA

			 refusal by a professional athlete to submit to a test or a failure of a

			 professional athlete to submit to a test without compelling justification shall

			 also be considered a positive test.

					(7)Penalties

					(A)General

			 rule

						(i)First

			 violationExcept as provided in subparagraph (B), a professional

			 athlete who tests positive shall be immediately suspended for a minimum of 2

			 years for a first violation. All suspensions shall include a loss of pay for

			 the period of the suspension.

						(ii)Second

			 violationA second violation shall result in a lifetime ban of

			 the professional athlete from all major professional leagues.

						(B)Exceptions

						(i)Knowledge of

			 the athleteA major professional league may impose a lesser

			 penalty than provided in subparagraph (A) or no penalty if the professional

			 athlete establishes that he did not know or suspect, and could not reasonably

			 have known or suspected even with the exercise of utmost caution, that he had

			 used the prohibited substance.

						(ii)Assistance in

			 identifying violationsA major professional league may impose a

			 lesser penalty than provided in subparagraph (A) if the professional athlete

			 provides substantial assistance to the major professional league in identifying

			 violations of the league's drug testing policy by other professional athletes

			 or assistance in violations of the league's drug testing policy by any coach,

			 trainer, manager, agent, team staff, official, medical, or other personnel

			 working with or treating professional athletes participating in or preparing

			 for sports competition.

						(8)Adjudication

					(A)ConsultationEach

			 major professional league shall certify to the Director on or prior to December

			 31 of each year that it has consulted with the United States Anti-Doping Agency

			 in the development of its adjudication process.

					(B)Due

			 processIf a professional athlete tests positive, the

			 professional athlete shall have the right to notice, a fair, timely, and

			 expedited hearing, representation by counsel and appeal.

					(C)SuspensionDuring

			 the pendency of any proceedings the professional athlete shall be suspended

			 from participating in any professional game.

					(9)Public

			 disclosure

					(A)TestingA

			 major professional league shall publicly disclose the identity of any

			 professional player who has tested positive as well as the prohibited substance

			 or prohibited method for which he tested positive not later than 30 days after

			 receiving the test results.

					(B)PenaltyA

			 major professional league shall publicly disclose the name of any penalized

			 athlete, the penalty imposed, the substance for which the player tested

			 positive, and the reason for the penalty not later than 15 days after the final

			 disposition of the player's case.

					5.Promulgation of

			 standards by the director of the office of national drug control

			 policy

			(a)In

			 generalThe Director shall

			 have the authority to promulgate standards that would modify the provisions of

			 section 4 as they apply to an individual major professional league for

			 exceptional circumstances or for other good cause.

			(b)Effectiveness

			 maintainedA modification

			 under subsection (a) shall not—

				(1)reduce the effectiveness of the standards

			 in eliminating the use of steroids or other performance-enhancing substances in

			 any major professional league; or

				(2)diminish the leadership role of the United

			 States in eliminating the use of steroids or other performance-enhancing

			 substances in sports.

				(c)Inclusion of

			 Additional LeaguesThe Director may include an additional

			 professional sporting league or the colleges and athletes participating in

			 Division I or Division II of the NCAA as a major professional league if the

			 Director determines that such additions would prevent the use of

			 performance-enhancing substances by high school, college, or professional

			 athletes.

			(d)DelegationThe Director may delegate the

			 administration of this Act to any other appropriate agency of the Federal

			 Government.

			6.Enforcement by

			 the Federal Trade Commission

			(a)Unfair or

			 deceptive acts or practicesA violation of section 4 shall be

			 treated as a violation of section 18 of the Federal Trade Commission Act (15 U.S.C.

			 57a) regarding unfair or deceptive acts or practices.

			(b)Powers of

			 Commission

				(1)In

			 generalThe Commission shall issue and enforce the regulations

			 for the enforcement of section 4 in the same manner, by the same means, and

			 with the same jurisdiction, powers, and duties as though all applicable terms

			 and provisions of the Federal Trade Commission

			 Act (15

			 U.S.C. 41 et seq.) were incorporated into and made a part of

			 this Act. Any person who violates such regulations shall be subject to the

			 penalties and entitled to the privileges and immunities provided in that

			 Act.

				(2)Enhanced

			 penalty for violationsNotwithstanding subsection (a) and the

			 Federal Trade Commission Act, in the case of a person who violates section 4,

			 the Commission may, in its discretion, seek a civil penalty for such violation

			 in an amount, as determined by the Commission, of not more than $1,000,000 for

			 each violation of section 4.

				(3)General

			 authorityNothing in this Act shall be construed to limit the

			 authority of the Commission under any other provision of law.

				7.Reports to

			 Congress

			(a)First league

			 report

				(1)In

			 generalNot later than 6

			 months after completion of a professional sports league's first season of play

			 after the effective date of this Act, each major professional league shall

			 transmit to the Committee on Commerce, Science, and Transportation of the

			 Senate and the Committee on Energy and Commerce and the Committee on Government

			 Reform of the House of Representatives, a report on its testing policies and

			 procedures.

				(2)ContentsThe report required by this subsection

			 shall contain—

					(A)a comparison of the major professional

			 league's testing policy (including its adjudication procedures) to that of the

			 United States Anti-Doping Agency, emphasizing the differences between the

			 policies and the rationales for the differences; and

					(B)aggregate data on the number of

			 professional players tested by the major professional league and the prohibited

			 substances detected in samples or prohibited methods, including the number of

			 tests conducted during the season of play and during the off-season.

					(b)Biennial league

			 reportsEach major

			 professional league shall transmit to the Committee on Commerce, Science, and

			 Transportation of the Senate and the Committee on Energy and Commerce and the

			 Committee on Government Reform of the House of Representatives, on a biennial

			 basis, a report containing the data and analysis required in subsection (a) for

			 each of the 2 prior years.

			(c)ONDCP

			 reportNot later than 1 year after the date of enactment of this

			 Act, and subsequently thereafter as determined appropriate by the Director, the

			 Director shall report to the Committee on Commerce, Science, and Transportation

			 of the Senate and the Committee on Energy and Commerce and the Committee on

			 Government Reform of the House of Representatives, recommendations for

			 improving any Federal law governing controlled substances as may be necessary

			 for reducing the use of steroids and other performance-enhancing

			 substances.

			8.Promulgation of

			 standards by United States boxing commissionUpon the latter of 12 months after enactment

			 of this Act or 12 months after the establishment of the United States Boxing

			 Commission pursuant to Federal law, that commission shall, in consultation with

			 the Association of Boxing Commissions and the United States Anti-Doping Agency,

			 promulgate uniform performance-enhancing substance testing standards for

			 professional boxing that are consistent with section 4.

		9.Study on college

			 testing policies and procedures

			(a)StudyThe

			 Government Accountability Office shall conduct a study on the use of

			 performance-enhancing substances by college athletes which shall examine the

			 prohibited substance policies and testing procedures of intercollegiate

			 athletic associations and college and university athletic departments.

			(b)Report

				(1)Submission to

			 congressNot later than 1 year after the date of enactment of

			 this Act, the Government Accountability Office shall transmit a report to the

			 Committee on Commerce, Science, and Transportation of the Senate and the

			 Committee on Energy and Commerce and the Committee on Government Reform of the

			 House of Representatives.

				(2)ContentsThe

			 report required by this subsection shall—

					(A)assess the

			 adequacy of the testing policies and procedures described in subsection (a) in

			 detecting and preventing the use of performance-enhancing substances;

			 and

					(B)include

			 recommendations to Congress regarding expanding the application of the

			 regulations issued pursuant to this Act to such intercollegiate and

			 interscholastic athletic associations.

					10.Commission on

			 high school and collegiate athletics

			(a)CommissionThe Director shall establish a commission

			 on high school and collegiate athletics.

			(b)ReportNot later than 1 year after the date of

			 enactment of this Act, the commission shall report to Congress—

				(1)findings on the use of steroids and other

			 performance-enhancing substances in high school and collegiate sports;

			 and

				(2)recommendations for reducing their

			 use.

				11.Sense of

			 CongressIt is the sense of

			 Congress that—

			(1)professional sports leagues not regulated

			 by this Act should adhere to the drug testing standards established in this

			 Act;

			(2)all professional

			 sports should implement policies and procedures for the testing of the use of

			 prohibited substances or the detection of prohibited methods by professional

			 athletes that ensure that American professional sports leagues are world

			 leaders in the effort to keep steroids and other performance-enhancing drugs

			 out of sports;

			(3)all professional

			 sports should implement policies and procedures that address the development of

			 designer steroids and emerging methods for doping, including gene doping, that

			 enhance sports performance, are potential or actual health risks, and are

			 contrary to the spirit of the sport; and

			(4)each major

			 professional league should produce and publicize public service announcements

			 regarding the health and safety consequences of steroids and other similar

			 performance-enhancing substances on children and teenagers.

			12.Effective

			 dateThis Act shall take

			 effect 1 year after the date of enactment of this Act.

		

